Order affirmed, with costs; no opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE and FULD, JJ.; THACHER, J., dissents in the following memorandum: I am constrained to dissent. During the period in question all salaries and expenses of the Transit Commission except the salaries of its commissioners, secretary and counsel were subjected to the budget-making powers and procedure of the city, and were required to be audited and to be paid in the same manner as are the expenses of an agency of the city, as prescribed in the charter thereof (L. 1940, ch. 246). The earlier enactments (L. 1937, ch. 859 and L. 1939, ch. 955) could not impair the powers subsequently granted. *Page 655